Citation Nr: 1600035	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  11-32 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1978 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for hypertension and depression.  However, he did not submit a substantive appeal following the issuance of the October 2011 statement of the case. See 38 C.F.R. § 20.202.  He did file a VA Form 9 in December 2011, but that substantive appeal was specifically limited to the issue of entitlement to service connection for a low back disorder.  Accordingly, the issues of entitlement to service connection for hypertension and depression no longer remains in appellate status, and no further consideration is required.

This case has been processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The underlying merits of the claim for service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2008 Board decision denied service connection for a low back disorder.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court), file a motion to vacate, file a motion for reconsideration, or file a motion to revise the decision based on clear and unmistakable error.

2.  The evidence received since the June 2008 Board decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The June 2008 Board decision denying service connection for a low back disorder is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2007).  

2.  The evidence received since the June 2008 Board decision is new and material, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened Veteran's claim for service connection for a low back disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.

The Veteran's claim for service connection for a low back disorder was previously considered and denied by the Board in a June 2008 decision.  In particular, the Board noted that the Veteran had low pain in service, but also observed that his spine was normal at the time of a separation examination.  It was also noted that the first evidence of a low back disorder after service was in July 2007, which would have been approximately 26 years since his separation.  In addition, the Board determined that the only medical opinion of record weighed against a finding of a nexus between the Veteran's military service and his current disorder.

The Veteran did not appeal the Board's June 2008 decision to the Court.  He also did not file a motion to vacate, a motion for reconsideration, or a motion to revise the decision based on clear and unmistakable error.  As such, the June 2008 Board decision became final. 38 U.S.C.A. § 7105, 38 C.F.R. § 20.1100, 20.1105.

In September 2009, the Veteran submitted an application to reopen his claim for service connection for a low back disorder.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Since the June 2008 Board decision, the Veteran submitted opinions from his VA physician dated in March 2010 and December 2011.  That physician indicated that the Veteran reported injuring his back in service while rappelling down a rope from a helicopter.  He believed that it was more likely than not that the incident contributed to the Veteran's current back problems.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and an in-service event), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist. See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a low back disorder is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim for service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

As discussed above, the Veteran has submitted opinions from his VA physician relating his current back problems to an in-service injury.  However, the opinions were not supported by any rationale.  

The Veteran was afforded a VA examination in November 2010 at which time the examiner opined that his lumbar spine disorder was not related to his military service.  In so doing, the examiner noted that the Veteran had a lumbar strain in 1979, but that he was not seen again in service and that his separation examination was normal.  He stated that the current disorder was most probably related to a combination of smoking, obesity, occupational factors (worked as a forklift and heavy equipment operator), and aging.  However, during the May 2015 hearing, the Veteran's representative challenged the adequacy of the opinion.  In light of those contentions, the Board finds that an additional medical opinion is needed to address the nature and etiology of any low back disorder that may be present.

Moreover, in the November 2010 examiner's opinion, he cited to August 2002 VA treatment records.  Similarly, the Veteran testified as to initial treatment through the Bay Pines VA Medical Center (VAMC) beginning in 2002.  However, the file does not contain any VA treatment records dated prior to January 2003.  In addition, the Veteran's representative submitted medical evidence from the Bay Pines VAMC in September 2015, suggesting that there are more recent treatment records available.  Therefore, any outstanding and relevant VA medical records should be obtained.

Further, the record shows that the Veteran has been awarded disability benefits through the Social Security Administration (SSA).  Thus, on remand, the AOJ should attempt to the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records, to include any records dated from January 2002 to January 2003 and records dated since January 2010.

3.  After completing the foregoing development, Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service VA treatment records, and lay assertions, as well as the medical opinions submitted by his VA physician.

At his May 2015 hearing, the Veteran described his 1979 in-service injury.  He also testified as to ongoing pain and self-treatment with Tylenol from the time of that in-service injury until his initial treatment through the Bay Pines VAMC in 2002.  He has denied sustaining any back injury after service.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a current low back disorder that is causally or etiologically related to his military service, to include any symptomatology or injury sustained therein.  As discussed above, this opinion should specifically consider the treatment for a low back strain in October 1979 and November 1979 as document in the service treatment records.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


